


110 HRES 1118 EH: Honoring the life and achievements of John

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1118
		In the House of Representatives, U.
		  S.,
		
			April 22, 2008
		
		RESOLUTION
		Honoring the life and achievements of John
		  Archibald Wheeler and expressing condolences on his passing.
	
	
		Whereas John Archibald Wheeler was born July 9, 1911, in
			 Jacksonville, Florida;
		Whereas John Wheeler graduated from high school at age 15
			 and earned a Ph.D. in physics from Johns Hopkins University at age 21;
		Whereas Dr. Wheeler then moved to Copenhagen to work in
			 the field of nuclear physics with pioneering physicist Niels Bohr;
		Whereas, while still in his 20s, Dr. Wheeler, then a
			 Professor of Physics at Princeton, along with Dr. Bohr in 1939 worked out the
			 first explanation of how the newly discovered nuclear fission actually
			 worked;
		Whereas Dr. Wheeler spent the war years at Hanford,
			 Washington working on the theoretical understanding of nuclear reactions that
			 led to production of plutonium for the bomb dropped on Nagasaki and later
			 worked on the development of the American hydrogen bomb under Project
			 Matterhorn B;
		Whereas Dr. Wheeler then returned to Princeton where,
			 after discussion with Albert Einstein, he switched from the study of nuclear
			 physics to working on extending the theory of general relativity, including in
			 1957 creating the concept of wormholes to describe tunnels in space-time and in
			 1967 coining the term black hole as part of the theory of gravitational
			 collapse;
		Whereas Dr. Wheeler was a visionary who could see farther
			 on the horizon than most people by way of his physical intuition;
		Whereas Dr. Wheeler was a beloved academic who trained
			 some of the best minds in the next generation of physicists, a gifted
			 communicator sometimes called a physics poet, and an active researcher for over
			 70 years; and
		Whereas Dr. Wheeler was, in the words of Dr. Max Texmark,
			 the last Titan, the only physics superhero still standing until the time of his
			 death on April 13, 2008: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the life
			 and accomplishments of Professor John Archibald Wheeler and expresses
			 condolences on his passing; and
			(2)recognizes the
			 profound importance of Dr. Wheeler’s record as a pioneer in nuclear and
			 theoretical physics and a long-time contributor to advancing mankind’s
			 understanding of the nature and workings of the universe.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
